Citation Nr: 1102720	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-19 402	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of a 
pilonidal cystectomy.

4.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to February 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the Veteran's 
case was subsequently transferred to the St. Petersburg, Florida 
RO.


REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  In this regard, 
at the Veteran's hearing before the BVA he submitted addition 
medical evidence, including Volume III of his service treatment 
records.  The Veteran and his representative specifically 
indicated that they were not waiving initial consideration of 
this evidence by the RO.  

The Board also observes that additional evidence was submitted to 
the BVA in June 2010 and in September 2010.  The evidence 
received in June 2010 was not accompanied by a waiver of initial 
consideration of that evidence by the RO, but the evidence 
received in September 2010 did include a waiver of initial 
consideration by the RO for that specific evidence.  Under the 
facts and circumstances of this case, where the Veteran and his 
representative specifically did not waive RO consideration of the 
evidence received at his hearing before the BVA that included 
Volume III of his service treatment records, the Board is of the 
opinion that the case should be returned for consideration of all 
of the evidence associated with the claims file since the 
issuance of the September 2009.

The Veteran also indicated at the hearing before the BVA that he 
was receiving treatment at the VA as well as from private sources 
for his disorders.  Review of the claims file does not reveal 
that any VA treatment records have been obtained and associated 
with the claims file.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans Claims 
(Court) held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
attempts must be made to obtain the Veteran's complete records of 
treatment from the VA.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him whether he has submitted all 
private treatment records that pertain to 
his claims for service connection.  If the 
Veteran identifies any private treatment 
records that have not been submitted, he 
should be requested to submit those records 
or complete and return an authorization to 
permit the VA to obtain those records on 
his behalf.  

2.  The RO/AMC should also contact the 
Veteran and ask him to specify when and 
where he has received treatment at VA 
medical facilities, and then obtain and 
associate with the claim file any records 
identified by the Veteran.  

3.  The RO/AMC should review the evidence 
associated with the claims file subsequent 
to the September 2009 Supplemental 
Statement of the Case, including any 
obtained from the development requested in 
paragraphs 1 and 2, and determine whether 
there is sufficient medical evidence to 
decide the claims.  If the RO/AMC 
determines that there is not sufficient 
medical evidence to decide any claim, the 
Veteran should be afforded a VA examination 
to ascertain the nature and etiology of the 
claimed disorder(s).  

4.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO/AMC on the basis of 
the additional evidence, including all 
evidence associated with the claims file 
since September 2009 Supplemental Statement 
of the Case.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


